DETAILED ACTION
The NON-FINAL rejection mailed on April 28, 2022 is WITHDRAWN and replaced with the current office action. 
The Office Action is in response to the Applicant's reply filed July 25, 2022
to the Office action mailed on April 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
Priority
This application is a continuation of 17/158,464 filed 01/26/2021 which is a CON of 16/931,907 filed 07/17/2020 which is a CIP of 16/513,367 filed 07/16/2019 which is a CON of PCT/US2019/036406 filed 06/10/2019 claiming priority to U.S. Provisional Application Ser. 62/683,399 filed 06/11/2018 and PRO 62/682,998 filed 06/10/2018.
Status of the Claims
	Claims 1-21 are pending and examined.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 7/26/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Response to Arguments
Applicant argues based upon the disclosure of Yohn et al., Stamler et al., and DeWitt, a bupropion would not be expected to work effectively with a tetrabenazine in treating any condition or disease because the bupropion would cancel out the effect of the tetrabenazine.  Specifically stating that Yohn et al. discloses the reduction in dopamine in the presence of TBZ and Stamler et al. further states that “co-administration of a drug metabolized by CYP2D6 with a CYP2D6 inhibitor should be carried out with caution and often at reduced dosage,” and identifies bupropion as a CYP2D6 inhibitor.
In response the Examiner states that the prior art certainly teaches a combination. As applicant pointed out, as well, the reference teaches IP treatments: an injection of 0.75 mg/kg (based on rats’ weight about 0.2625 mg) TBZ or vehicle 90 min prior to testing and an injection of 5.0, 10.0, and 15.0 mg/kg (based on rats’ weight about 1.5-5.25 mg) bupropion or vehicle 30 min prior to testing. Further, it would have been obvious to a person of ordinary skill in the art at the time of filing to co-administer bupropion, and tetrabenazine  in a sequential or administer bupropion before or after administration of tetrabenazine  because it is well known in the pharmaceutical art co- administering two drugs encompassing, administering them together at the same time, sequentially, or administering one drug before or after another drug to achieve therapeutic effects. Thus, administering together at the same time, sequentially or administering bupropion before or after tetrabenazine  to achieve therapeutic effects is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
The following rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yohn et al. (The VMAT-2 inhibitor tetrabenazine alters effort-related decision making as measured by the T-maze barrier choice task: reversal with the adenosine A2A antagonist MSX-3 and the catecholamine uptake blocker bupropion. Psychopharmacology (Berl). 2015 Apr;232(7):1313-23. doi: 10.1007/s00213-014-3766-0. Epub 2014 Oct 17. PMID: 25323625.) in view of Stamler et al., (US2016/0287574 -- IDS) and DeWitt (US2017/0369420)
	Yohn et al. teaches co-administration of bupropion with Tetrabenazine (TBZ) tested for the motivational symptoms of depression and other disorders.  IP treatments: an injection of 0.75 mg/kg (based on rats’ weight about 0.2625 mg) TBZ or vehicle 90 min prior to testing and an injection of 5.0, 10.0, and 15.0 mg/kg (based on rats’ weight about 1.5-5.25 mg) bupropion or vehicle 30 min prior to testing. The ratio of tetrabenazine to bupropion is about 0.05-0.175. Each rat received all doses of drug or vehicle treatments in their particular experiment in a randomly varied order (one treatment per week).   Rats weighed 300–350 g (0.3-.35kg).
The reference fails to specify the S-form of bupropion, the exact dose amount, and the administration times of the claims.
Stamler teaches tetrabenazine used in the treatment of chorea associated with HD. See par. 6.  Further, deutetrabenazine can be administered at a concentration of about 48 mg for a subject concurrently receiving a CYP2D6 inhibitor, such as BUP.  The CYP2D6 inhibitor can be bupropion selected from only 3 agents. See par. 71 and prior art claim 121.  Further, the combination can include only a single enantiomer, e.g. See par. 451.  Doses can be administered once or twice daily, e.g. See prior art claim 15.  Concentrations include an initial amount of about 6 mg to about 78 mg daily. See prior art claim 90. 

	 DeWitt teaches using deuterium enriched compounds to treat neurological disorders, including irritability, movement disorders, and others with enantiopure bupropion. See abstract.  Such subjects can have Alzheimer’s disease, tardive dyskinesia, and others. See par. 24 and 72, e.g.  DeWitt shows in examples that certain advantages can exist with the use of each enantiopure form.  For example, hypoactivity was noticed with d-R bupropion, but not noticed unless very high doses of d-S bupropion was administering.  Conversely, hyperactivity was present only in d-S BUP administered mice. See par. 183.  Further, d-S BUP was 5 times more potent at inhibiting α4β2 receptor and 1.5 times less potent at inhibiting α7. See par. 179.  Table 6, shown below, provides more examples of the differential effects of enantiopure bupropion. Dewitt reference teaches active ingredients can also be administered by controlled release means or by delivery devices to provide slow or controlled-release through incorporation of one or more active ingredients using, for example, hydroxypropyl methyl cellulose, other polymer matrices, gels, permeable membranes, osmotic systems, multilayer coatings, microparticles, liposomes, microspheres, or a combination thereof to provide the desired release profile in varying proportions

    PNG
    media_image1.png
    152
    323
    media_image1.png
    Greyscale

Catatonia and hypoactivity occur more frequently with d-R than d-S, while hyperactivity, convulsions, and ataxia occur more with d-S than d-R.  Dosages can range from 50 mg to 300 mg. See prior art claim 58.  Dosages can be administered orally or parenterally, e.g. See par. 109.  They can be administered daily in multiple doses or a single dose continuously for weeks. See par. 108.   DeWitt teaches treatment of treatment-resistant depression. See par. 23.  Dewitt reference teaches active ingredients can also be administered by controlled release means or by delivery devices to provide slow or controlled-release through incorporation of one or more active ingredients using, for example, hydroxypropyl methyl cellulose, other polymer matrices, gels, permeable membranes, osmotic systems, multilayer coatings, microparticles, liposomes, microspheres, or a combination thereof to provide the desired release profile in varying proportions.	
With respect to the not deuterium modified" limitations of claims 12 and 13, the enantiomeric excess and dosage amounts from the deuterium modified versions of the drug would be expected to apply to the non-deuterium modified parent drugs of Yohn and the bupropion of Stamler.
	With regard to the concentrations claimed 16-17, including AUC, Cmax, and other parameters of metabolites of an administered agent, Dewitt teaches the AUC of S-buproprion to be over the 400 ng-hr/mL, (FIG 3) as claimed.  With regard to the concentrations, the prior art teaches administration of the same agents to the same subject populations with similar and/or overlapping concentrations.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is Applicant’s burden to show why the times administered are critical or unexpectedly superior in view of, and in comparison to, those administered that would result from administration the dosages taught by the cited prior art.  Alternatively, if those administration times are not unexpectedly superior, Applicant should explain why the optimization of number of times of known result-effective variables would require more than routine experimentation.  

With respect to the recitation “has the property that administering the dosage form twice a day for eight consecutive days to a healthy human subject results in the healthy human subject having an AUC of alpha/beta-dihydrotetrabenazine that is at least about 400 ng-hr/mL on the eighth day that the dosage form is administered”, is expected because Dewitt teaches the AUC of S-buproprion to be over the 400 ng-hr/mL, (FIG 3) as claimed. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Yohn et al.  Stamler and DeWitt to arrive at the claimed invention.  One would have been motivated to combined Yohn et al., Stamler and DeWitt because they each teach methods of treating the claimed subject populations with BUP and tetrabenazine.  Further, the use of BUP with an enantiomeric excess would be obvious in view of the known benefits of each and Stamler teaches uses the same.  Further, Stamler cites an article that indicates how to alter and adjust AUC and Cmax relative to the non-deuterated form of the drug.  As explained above, while the claimed Cmax and AUC parameters, e.g., are not explicitly taught by the prior art, these parameters are a function of the concentrations administered to the claimed subject populations, which appear to be nothing more than routinely optimizable parameters.  As such, there is a reasonable and predictable expectation of success in administration a d-tetrabenazine with bupropion to treat the claimed subject populations at a claimed or routinely optimizable dosage.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stamler et al., (US2016/0287574 -- IDS) in view of DeWitt (US2017/0369420)
	Stamler teaches tetrabenazine used in the treatment of chorea associated with HD. See par. 6.  Further, deutetrabenazine can be administered at a concentration of about 48 mg for a subject concurrently receiving a CYP2D6 inhibitor, such as BUP.  The CYP2D6 inhibitor can be bupropion selected from only 3 agents. See par. 71 and prior art claim 121.  Compositions are suitable for oral, parenteral, and other forms of administration. See par. 543.  During a maintenance period of dosing (47 weeks), subjects were evaluated at weeks 8, 15, 28, 41, and 54. See par. 853.  Further, the combination can include only a single enantiomer, e.g. See par. 451.  Once administered the known metabolites of tetrabenazine include α-dihydrotetrabenazine and β-dihydrotetrabenazine. See par. 472.  Stamler cites an article that indicates how to alter and adjust AUC and Cmax relative to the non-deuterated form of the drug. See par. 506.  Doses can be administered once or twice daily, e.g. See prior art claim 15.  Concentrations include an initial amount of about 6 mg to about 78 mg daily. See prior art claim 90. 
The reference fails to specify the S-form of bupropion and the administration times of the claims.
	 DeWitt teaches using deuterium enriched compounds to treat neurological disorders, including irritability, movement disorders, and others with enantiopure bupropion. See abstract.  Such subjects can have Alzheimer’s disease, tardive dyskinesia, and others. See par. 24 and 72, e.g.  DeWitt shows in examples that certain advantages can exist with the use of each enantiopure form.  For example, hypoactivity was noticed with d-R bupropion, but not noticed unless very high doses of d-S bupropion was administering.  Conversely, hyperactivity was present only in d-S BUP administered mice. See par. 183.  Further, d-S BUP was 5 times more potent at inhibiting α4β2 receptor and 1.5 times less potent at inhibiting α7. See par. 179.  Table 6, shown below, provides more examples of the differential effects of enantiopure bupropion.

    PNG
    media_image1.png
    152
    323
    media_image1.png
    Greyscale

Catatonia and hypoactivity occur more frequently with d-R than d-S, while hyperactivity, convulsions, and ataxia occur more with d-S than d-R.  Dosages can range from 50 mg to 300 mg. See prior art claim 58.  Dosages can be administered orally or parenterally, e.g. See par. 109.  They can be administered daily in multiple doses or a single dose continuously for weeks. See par. 108.   DeWitt teaches treatment of treatment-resistant depression. See par. 23.   Dewitt reference teaches active ingredients can also be administered by controlled release means or by delivery devices to provide slow or controlled-release through incorporation of one or more active ingredients using, for example, hydroxypropyl methyl cellulose, other polymer matrices, gels, permeable membranes, osmotic systems, multilayer coatings, microparticles, liposomes, microspheres, or a combination thereof to provide the desired release profile in varying proportions.	
With respect to the not deuterium modified" limitations of claims 12 and 13, the enantiomeric excess and dosage amounts from the deuterium modified versions of the drug would be expected to apply to the non-deuterium modified parent drugs of Yohn and the bupropion of Stamler.
	With regard to the concentrations claimed 16-17, including AUC, Cmax, and other parameters of metabolites of an administered agent, Dewitt teaches the AUC of S-buproprion to be over the 400 ng-hr/mL, as claimed.  With regard to the concentrations, the prior art teaches administration of the same agents to the same subject populations with similar and/or overlapping concentrations.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is Applicant’s burden to show why the times administered are critical or unexpectedly superior in view of, and in comparison to, those administered that would result from administration the dosages taught by the cited prior art.  Alternatively, if those administration times are not unexpectedly superior, Applicant should explain why the optimization of number of times of known result-effective variables would require more than routine experimentation.
With respect to the recitation “has the property that administering the dosage form twice a day for eight consecutive days to a healthy human subject results in the healthy human subject having an AUC of alpha/beta-dihydrotetrabenazine that is at least about 400 ng-hr/mL on the eighth day that the dosage form is administered”, is expected because Dewitt teaches the AUC of S-buproprion to be over the 400 ng-hr/mL, (FIG 3) as claimed. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Stamler and DeWitt to arrive at the claimed invention.  One would have been motivated to combined Stamler and DeWitt because they each teach methods of treating the claimed subject populations with deuterium labeled forms of BUP and tetrabenazine.  Further, the use of BUP with an enantiomeric excess would be obvious in view of the known benefits of each and Stamler teaches uses the same.  Further, Stamler cites an article that indicates how to alter and adjust AUC and Cmax relative to the non-deuterated form of the drug.  As explained above, while the claimed Cmax and AUC parameters, e.g., are not explicitly taught by the prior art, these parameters are a function of the concentrations administered to the claimed subject populations, which appear to be nothing more than routinely optimizable parameters.  As such, there is a reasonable and predictable expectation of success in administration a d-tetrabenazine with bupropion to treat the claimed subject populations at a claimed or routinely optimizable dosage.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application no. 17692090. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in 17692090 application are directed towards a dose  form comprising the same active at an overlapping dosage including an enantiomeric excess of S-bupropion , and in addition, a claimed is directed towards a molar ration of components of 0.1 to 0.3 as well as d-modified and not d-modified components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
		Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627